Steele Hays, Justice, dissenting. Strickland v. Washington, 466 U.S. 668 (1984), places a heavy burden on an individual who seeks to set aside a conviction based on ineffectiveness of counsel. The convicted party must show that counsel’s performance was deficient and that counsel made such a serious error that he was not performing as counsel guaranteed by the Sixth Amendment to the United States Constitution. In sum, counsel’s deficient performance must prejudice the defendant’s case to the extent that he did not receive a fair trial and there is reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. Stephens v. State, 293 Ark. 231, 737 S.W.2d 147 (1987); Crockett v. State, 282 Ark. 582, 669 S.W.2d 896 (1984). I submit that appellant has failed to meet that burden. At a lengthy Rule 37 hearing the trial judge, who also presided over the appellant’s trial, expressed his belief that the appellant had had “excellent representation” at his trial and that the evidence against him was “overwhelming.” Yet on the basis of a single witness, Ronnie Burchett, whose testimony the trial court obviously found lacking, and who had been serving in the penitentiary from before the appellant’s trial until and including the 37 hearing (part of that time with the appellant), the majority reverses the trial court’s finding that defense counsel was not ineffective. Furthermore, Burchett’s testimony is not corroborated by any credible proof and appellant’s contention that he told defense counsel, Anthony Sherman, what Burchett would testify to was not sustained by the findings of the trial court. On that meager basis the majority overrules the trial court, vacates a jury verdict over five years after the crime, so that the entire process, which has now involved the services of seven court appointed lawyers, can begin anew. I respectfully dissent. Glaze and Turner, JJ., join in dissent.